Appeal from an order of the Family Court, Livingston County (Ronald A. Cicoria, J.), entered July 15, 2003 in a proceeding pursuant to Family Ct Act article 6. The order dismissed the violation petition and modification petitions.
It is hereby ordered that said appeal from the order insofar as it concerned the parties’ older child be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Memorandum: We reject the contention of petitioner that Family Court erred in summarily dismissing her petition seeking to modify a prior order, entered on consent, by transferring custody of the parties’ two children from respondent to petitioner. We note that the older child attained the age of 18 *908years during the pendency of this appeal, thereby rendering the matter moot with respect to him (see Slater-Mau v Mau, 4 AD3d 658, 659 [2004]; Matter of Carnese v Wiegert, 273 AD2d 554, 556 [2000]). With respect to the issue of custody of the younger child, we conclude that petitioner “failed to make a sufficient evidentiary showing to warrant a hearing” (Matter of Lynette L. v Richard K.A., 210 AD2d 1005, 1005 [1994]; see Matter of Di Fiore v Scott, 2 AD3d 1417, 1417-1418 [2003]; Leisten v Leisten, 309 AD2d 1202 [2003]; Alessandro v Alessandro, 172 AD2d 1078 [1991]). Present—Pine, J.P., Scudder, Kehoe, Gorski and Martoche, JJ.